Citation Nr: 0400446	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-09 218	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated August 19, 2002, 
which granted an effective date of May 11, 1983, for the 
grant of service connection for a heart disability, to 
include arrhythmia and ventricular tachycardia.  

(The issue of entitlement to an effective date prior to May 
11, 1983 for the grant of a 100 percent rating for chronic 
obstructive pulmonary disease with bronchial asthma, 
restrictive lung disease, and the service-connected heart 
disability, to include arrhythmia and ventricular 
tachycardia, is the subject of a separate decision.)  


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The Moving Party is the veteran, who had active service from 
September 1948 to June 1949 and from August 1950 to March 
1951.  

In a March 2003 motion, the Moving Party alleged CUE in the 
Board decision dated August 19, 2002.  In April 2003, the 
Board wrote to the Moving Party and instructed him that it 
would wait thirty days before adjudication of the CUE claim.  
The Board advised the Moving Party that if he wanted to 
proceed that he should make sure that he had provided the 
Board with the appropriate information and arguments and any 
requests to review the claims file.  Later in April 2003, the 
Moving Party's representative exercised the Moving Party's 
right to review the claims file, and in August 2003, the 
Board granted the Moving Party's motion to advance on the 
docket.  The CUE claim is now before the Board.  


FINDINGS OF FACT

1.  A February 9, 1983 Board decision denied entitlement to 
service connection for a heart disability as secondary to 
service-connected bronchial asthma; the veteran was notified 
of the February 1983 Board decision by letter.  

2.  An April 2000 rating decision granted service connection 
for a heart disability, to include arrhythmia and ventricular 
tachycardia, from December 5, 1988.  

3.  The August 19, 2002 Board decision granted an earlier 
effective date of May 11, 1983 for the grant of service 
connection for a heart disability, to include arrhythmia and 
ventricular tachycardia; the veteran was notified of the 
August 2002 Board decision by letter dated August 19, 2002, 
and he did not appeal to the United States Court of Appeals 
for Veterans Claims.  

4.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
August 19, 2002 Board decision.  

5.  The August 19, 2002 Board decision was a reasonable 
exercise of rating judgment and not the result of improper 
application of any statute or regulation.  


CONCLUSIONS OF LAW

1.  The February 9, 1983 Board decision, which denied 
entitlement to service connection for a heart disability, is 
final.  38 U.S.C.A. § 4004(b) (1982).  

2.  The August 19, 2002 Board decision, which granted an 
effective date of May 11, 1983 for the grant of service 
connection for a heart disability, to include arrhythmia and 
ventricular tachycardia, is final.  38 U.S.C.A. §§ 7104(b), 
7252, 7266(a) (West 2002); 38 C.F.R. §§ 20.1001, 20.1100 
(2002).  

3.  The August 19, 2002 Board decision, which granted an 
effective date of May 11, 1983, for the grant of service 
connection for a heart disability, to include arrhythmia and 
ventricular tachycardia, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 20.1405 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist and inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In any case, the Board sent the Moving Party the CUE 
regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  Other than the representative's request to 
review the claims file and the Moving Party's motion to 
advance on the docket, the Moving Party and his 
representative chose not to respond.  The Board further notes 
that the determination of CUE is based on the facts of record 
at the time of the decision challenged.  38 C.F.R. 
20.1403(b).  Therefore, there is no further development that 
would be appropriate.  


Analysis

In a February 9, 1983 Board decision, the Board addressed the 
issue of entitlement to service connection for a heart 
disability as secondary to service-connected bronchial 
asthma.  In concluding that service connection was not 
warranted, the Board found that the available evidence showed 
that the veteran's coronary artery disease was not 
objectively demonstrated during service or for many years 
thereafter and that there was no etiological relationship 
between the veteran's obstructive-type coronary disease and 
his service-connected bronchial asthma.  The February 1983 
Board decision because final because the veteran was notified 
of the decision by letter dated February 9, 1983.  
38 U.S.C.A. § 4004(b).  

An April 2000 rating decision granted service connection for 
a heart disability, to include arrhythmia and ventricular 
tachycardia, from December 5, 1988, and the veteran perfected 
an appeal of the effective date for the grant of service 
connection.  

In an August 19, 2002 decision, the Board addressed the issue 
of entitlement to an effective date prior to December 5, 1988 
for the grant of service connection for a heart disability, 
to include arrhythmia and ventricular tachycardia.  In 
concluding that an effective date of May 11, 1983 was 
warranted, the Board found that the available evidence 
demonstrated two important points.  First, according to a 
May 30, 1983 to June 16, 1983 VA hospitalization report, 
entitlement to service connection for a heart disability 
arose on May 11, 1983, when a VA Holter monitor test revealed 
sinus tachycardia, multifocal premature ventricular 
contractions, and occasional couplets.  Second, following the 
final February 9, 1983 Board decision, the first claim of 
entitlement to service connection for a heart disability was 
filed on May 11, 1983.  The August 19, 2002 Board decision 
became final because the veteran was notified of the decision 
by letter dated August 19, 2002, and he did not appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
within 120 days.  In order to obtain the Court's review of a 
Board decision, a notice of appeal must be with the Court 
within 120 days after the date on which notice of the Board 
decision is mailed.  See 38 U.S.C.A. §§ 7104(b), 7252, 
7266(a); 38 C.F.R. §§ 20.1001, 20.1100.  When the August 19, 
2002 Board decision became final, the May 11, 1983 effective 
date for the grant of service connection also became final.  

In March 2003, in an attempt to overturn the finality of the 
May 11, 1983 effective date, the veteran, as the Moving 
Party, alleged CUE in the final August 19, 2002 Board 
decision.  A party to a decision may initiate review to 
determine whether CUE exists in a final Board decision.  See 
38 U.S.C.A. § 7111(c); 38 C.F.R. §§ 20.1400(a), 20.1401(b).  
Thus, the Board has original jurisdiction to determine 
whether CUE exists in the prior final Board decision of 
August 19, 2002.  A decision by the Board is subject to 
revision on the grounds of CUE; if the evidence establishes 
CUE, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 7111(a).  A request for revision of a decision 
of the Board based on CUE may be made at any time after that 
decision is made.  38 U.S.C.A. § 7111(d); 38 C.F.R. 
§ 20.1404(c).  

The veteran has met the threshold filing and pleading 
requirements for a CUE motion.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the moving party or that party's representative.  The 
motion must include the name of the veteran, the name of the 
moving party if other than the veteran, the applicable VA 
file number, the date of the Board decision to which the 
motion relates, and the specific issue to which the motion 
pertains.  38 C.F.R. § 20.1404(a).  The motion must set forth 
clearly and specifically the alleged CUE(s) of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  

In this case, the March 2003 CUE motion was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in August 2002, and the issue being challenged, 
which was entitlement to an effective date prior to May 11, 
1983 for the grant of service connection for a heart 
disability, to include arrhythmia and ventricular 
tachycardia.  The motion also stated the veteran's two 
contentions of the legal and factual bases for the challenge: 
(1) the VA's purported failure to assist the veteran in 
obtaining specific service medical records, which documented 
wheezing and severe dyspnea, and specific post-service 
medical records dated from November 17, 1980 to April 27, 
1983, which the veteran contends documented chronic 
obstructive pulmonary disease (COPD), ventricular 
tachycardia, bradycardia, dyspnea, shortness of breath and 
fatigue during treadmill tests; and (2) the VA's purported 
failure to properly consider the evidence in these specific 
medical records.  The veteran's March 2003 CUE motion has met 
the threshold filing and pleading requirements.  

The veteran's two contentions do not constitute CUE.  As 
defined in 38 C.F.R. § 20.1403, CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Schutte v. West, 4 Fed. App. 787 
(2001); 38 C.F.R. § 20.1403(a).  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  

The veteran's first contention is that the VA failed to 
assist the veteran in obtaining specific service medical 
records and post-service medical records that, if before the 
Board in August 2002, would have established entitlement to 
service connection for a heart disability on an earlier date.  
The veteran's March 2003 CUE motion claims that the VA failed 
to obtain: (1) specific service medical records that 
documented persistent, severe wheezing and dyspnea; (2) 
specific private medical records that documented chronic 
obstructive pulmonary disease (COPD) and premature 
ventricular contractions (PVCs) on November 17, 1980; and (3) 
specific VA medical records that documented COPD on November 
28, 1980; COPD and dyspnea on exertion on December 1, 1980; 
COPD on January 18, 1981; chronic lung disease on January 22, 
1981; shortness of breath during a treadmill test on March 9, 
1981; fatigue during a treadmill test on May 12, 1981; PVCs 
on July 22, 1981; ventricular ectopic supraventricuar ectopic 
bradycardia on July 23, 1981; ventricular tachycardia on July 
28, 1981; dyspnea on exertion on July 29, 1981; PVCs on 
September 24, 1981; and dyspnea on March 22, 1982 and April 
27, 1983.  

There was no failure in the VA's duty to assist because the 
alleged "missing" records were actually before the Board at 
the time of the August 19, 2002 decision.  Before he filed 
his March 2003 CUE claim, the veteran had repeatedly claimed 
that voluminous medical records had been extracted from his 
claims folder for the purpose of defrauding him out of VA 
benefits.  After he identified the alleged "missing" 
documents in his March 2003 CUE claim, the Board determined 
that the alleged "missing" December 1950 to January 1951 
service medical records, which documented "persistent 
attacks of wheezing dyspnea which were severe in nature," 
were obtained for the record in 1951 and referenced in the 
final February 9, 1983 and August 19, 2002 Board decisions.  
The alleged "missing" November 17, 1980 private medical 
records, which documented COPD and the veteran's first acute 
myocardial infarction, were obtained for the record in 
November 1991 and referenced in the final August 19, 2002 
Board decision.  The alleged "missing" November 28, 1980 to 
March 22, 1982 VA medical records were obtained for the 
record in February 1982 and March 1982, specifically 
mentioned in the final February 9, 1983 Board decision, and 
incorporated by reference into the August 19, 2002 Board 
decision.  The results of the alleged "missing" April 27, 
1983 VA treadmill test, which revealed no chest pain and 
repeated prior findings of shortness of breath, and the May 
11, 1983 Holter monitor test, which documented sinus 
tachycardia, multifocal premature ventricular contractions, 
and occasional couplets, were documented in a May 30, 1983 to 
June 16, 1983 VA hospitalization report, which was addressed 
in the August 19, 2002 Board decision.  Although separate 
copies of the April 27, 1983 VA treadmill test report and the 
May 11, 1983 Holter monitor test report are not included in 
the claims folder, if they exist in separate form at all, 
transmission of medical information through the VA doctor who 
monitored the veteran's May 1983 to June 1983 hospitalization 
is sufficient to state reliable medical findings.  See Flynn  
v. Brown, 6 Vet. App. 500, 503 (1994).  

The VA fulfilled its duty to assist the veteran in the 
development of the earlier effective date claim because the 
data contained in the alleged "missing" records cited in 
the March 2003 CUE claim were obtained for the record.  The 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the VA.  As 
part of this assistance, the VA shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the VA and authorizes 
the VA to obtain.  38 U.S.C.A. § 5103A.  

Even if the cited records had never been obtained for the 
record, a purported failure to assist the veteran in 
obtaining medical records does not constitute CUE.  Among the 
examples of what is not CUE is the VA's failure to fulfill 
the duty to assist.  See 38 C.F.R. § 20.1403(d)(2).  The 
rationale for this is that a CUE analysis addresses only what 
was actually in the record on August 19, 2002.  See Cook v. 
Principi, 318 F.3d 1334, 1346 (2002).  The VA's purported 
failure to fulfill the duty to assist cannot constitute CUE 
because the claimant cannot show that fulfillment of the duty 
would have manifestly changed the outcome of the prior final 
decision.  Even if the record had been incomplete on August 
19, 2002, which it was not, it does not mean the record would 
have been incorrect on August 19, 2002.  See Caffrey v. 
Brown, 6 Vet. App. 377, 382-383 (1994).  For these reasons, 
the veteran's first contention does not constitute CUE.  

The Board will now address the veteran's second contention, 
which is that the VA's purported failure to properly consider 
the evidence before it on August 19, 2002 constituted CUE.  
Although the August 19, 2002 Board decision considered the 
May 30, 1983 to June 16, 1983 VA hospitalization report and 
used it to assign an earlier effective date of May 11, 1983 
for the grant of service connection, the veteran contends 
that the medical records cited in his March 2003 CUE motion 
were disregarded.  Unfortunately, the March 2003 CUE motion 
does not state why the result of the August 19, 2002 Board 
decision would have been different if the cited medical 
records, which were obtained for the record, had been weighed 
or evaluated differently, and to that extent, the claim of 
CUE is not properly pleaded.  38 C.F.R. § 20.1404(b).  Among 
the examples of what is not CUE is disagreement as to how the 
facts are weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d)(3); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Even if entitlement to service connection for a heart 
disability had arisen prior to May 11, 1983, which it did 
not, any medical records or claims on file before February 9, 
1983 were dealt with by the final February 9, 1983 Board 
decision and cannot form the basis for an earlier effective 
date.  The only claim filed after the final February 9, 1983 
Board decision and before the May 11, 1983 Holter monitor 
test report was the April 27, 1983 VA treadmill test report, 
which revealed no chest pain and which could not have served 
as an informal claim of entitlement to service connection for 
a heart disability.  38 C.F.R. §§ 3.1, 3.155 (2002); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The May 11, 1983 VA 
Holter monitor test report, which was the first evidence of a 
heart disability following the final February 9, 1983 Board 
decision, was construed as showing both the date that 
entitlement to service connection arose and the date of 
receipt of an informal claim.  For a claim received more than 
one year after separation from service, which is the case 
here, the effective date for the grant of service connection 
is the later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  The veteran's second contention, which only 
expresses dissatisfaction with how the evidence before the 
Board on August 19, 2002 was weighed or evaluated, does not 
constitute CUE.  

The veteran's challenge to the August 19, 2002 Board decision 
based on CUE must fail.  Because there was no medical 
evidence showing manifestation of congestive heart failure 
until the May 11, 1983 Holter monitor test report, the Board 
correctly applied the law in August 2002 and granted an 
effective date no earlier than May 11, 1983 for the grant of 
service connection for a heart disability.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.303, 3.306, 3.307, 
3.309, 3.310, 3.400 (2002).  

The August 19, 2002 Board decision was supportable under the 
law in effect at the time and the veteran's challenge to the 
decision amounts to no more than an alleged failure to 
fulfill the duty to assist and disagreement with how the 
Board weighed and evaluated the facts of the case.  No error 
in the Board's adjudication of the appeal has been identified 
which, had if not been made, would have manifestly changed 
the outcome when it was made.  The claim is therefore denied.  


ORDER

No CUE exists in the Board decision dated August 19, 2002, 
and the appeal is denied.  



                       
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




